          Case 4:20-cv-00428-JM Document 4 Filed 06/01/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JAKE JOHNSON,                                                                      PLAINTIFF
ADC #136784

v.                                  4:20CV00428-JM-JTK

BILL HIGGINS, et al.                                                           DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 1st day of June, 2020.



                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
